Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 1 of 13 PagelD 5
Filing # 127860167 E-Filed 06/01/2021 01:54:57 PM

IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

 

 

SMALL CLAIMS DIVISION
Jashondra Speed,
Case No.:

Plaintiff,

Vv. Division:
LVNV Funding, LLC, and
TrueAccord Corp., Ad Damnum: $2,000 + Atty Fees & Costs

Defendants. JURY TRIAL DEMANDED

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW the Plaintiff, Jashondra Speed, (“Ms. Speed”), by and through her
attorneys, Seraph Legal, P.A., and complains of the Defendants, LVNV Funding, LLC
(‘LVNV”), and TrueAccord Corp. (“TrueAccord”) (jointly, the “Defendants”), stating as
follows:

PRELIMINARY STATEMENT

I. This is an action brought by Ms. Speed against the Defendants for violations of

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the Florida

Consumer Collection Practices Act, Section 559.55, Florida Statutes, et seg. (““FCCPA”).

JURISDICTION AND VENUE
2. Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCCPA, Section
559.77(1), Florida Statutes, and Section 34.01, Florida Statutes.
3. The Defendants are subject to the provisions of the FDCPA and the FCCPA and

to the jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.

Page | of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 2 of 13 PagelD 6

4, Venue is proper in Hillsborough County, Florida, pursuant to Section 47.051,

Florida Statutes, because the acts complained of were committed and / or caused by the

Defendants within Hillsborough County.

PARTIES
Ms. Speed
5. Ms. Speed is a natural person residing in Tampa, Hillsborough County, Florida,
and a Consumer as defined by the FDCPA and the FCCPA, 15 U.S.C. § 1692a(3) and Section

559.55(8), Florida Statutes, respectively.

LYNV
6. LVYNV is a Delaware limited liability company with a primary business address of

6801 S. Cimarron Rd, Suite 424-J, Las Vegas, NV 89113.
7. LVNV is registered to conduct business in the State of Florida, where its

registered agent is Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301.

TrueAccord
8. TrueAccord is a Delaware corporation with a primary business address of 16011
College Blvd, Suite 130, Lenexa, KS 66219.
9. TrueAccord is registered to conduct business in the State of Florida, where its

registered agent is Incorp Services, Inc., 17888 67" Ct. N., Loxahatchee, FL 33470.

Defendants Are Debt Collectors
10. LYVNV and TrueAccord are Debt Collectors within the meaning of the FDCPA,

15 U.S.C. § 1692a(6) and the FCCPA, Section 559.55(7), Florida Statutes, in that they use postal

Page 2 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 3 of 13 PagelD 7

mail or another instrumentality of commerce, interstate and within the State of Florida, for their
businesses, the principal purposes of which are the collection of debts, and/or they regularly
collect or attempt to collect, directly or indirectly, debts owed or due or asserted to be owed or
due another.

11. LYNV and TrueAccord are registered with the Florida Office of Financial
Regulation as Consumer Collection Agencies (“CCAs”). LVNV holds license number
CCA9902540, and TrueAccord holds license number CCA9903295,

12. As debt-collector licensees, the Defendants know or should know the

requirements of both the FDCPA and the FCCPA.

FACTUAL ALLEGATIONS

13. Around July 27, 2018, Ms. Speed opened a Visa credit card account with Credit
One Bank (“Credit One”).

14, Credit One later claimed approximately $764.93 was owed and past due, and it
charged off the debt in or around June 2019 (the “alleged Debt” or “Debt”).

15. | Ms. Speed disputes owing the Debt in full.

16. The Debt arose from the purchase of goods and services, specifically, consumer
goods and services charged to a consumer credit card, which were primarily for family, personal,
or household purposes, and thus meets the definition of Debt under the FDCPA, 15 U.S.C. §

1692a(5), and the FCCPA, Section 559.55(6), Florida Statutes.

LVNV Purchased Debt and Assigned to TrueAccord for Collection

17. Around January 2020, the Debt was sold to LVNV or an unknown successor-in-

interest who then re-sold the Debt to LVNV.

Page 3 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 4 of 13 PagelD 8

18. In or around April 2021, without the consent of Ms. Speed, LVNV communicated
considerable information to TrueAccord. At the time of this communication, TrueAccord was a
third party, LVNV communicated Ms. Speed’s name and address, the amount of the Debt, the
original creditor, the date of delinquency, and the nature of the Debt. On information and belief,
LVNV also assigned the Debt to TrueAccord for collection.

19. TrueAccord is neither a consumer reporting agency (“CRA”) nor an attorney for
LVNV, and the Debt has not been reduced to judgment. Therefore, such third-party disclosure
was made without authority or exemption under the FDCPA, 15 U.S.C. § 1692c(b). See Hunstein
v. Preferred Collection & Mgmt. Servs., No. 8:19-cv-983 (11" Cir. April 21, 2021).

20. The term Communication is defined in the FDCPA, 15 U.S.C. §1692a(3), as “the
conveying of information regarding a debt directly or indirectly to any person through any
medium,” which includes sending an electronic file containing information about Ms. Speed’s
purported Debt to TrueAccord.

21. | LVNV’s communication to TrueAccord was in connection with the collection of
a Debt since it involved disclosure of the Debt to a third party with instructions to produce
collection letters, emails, and other communications to be sent to Ms. Speed, the consumer, with
the objective that TrueAccord would motivate the consumer to pay some or all of the alleged
Debt.

22. 15 U.S.C. § 1692c(b) states that:

“Except as provided in section 1692b of this title, without the prior consent of the
consumer given directly to the debt collector, or the express permission of a court of
competent jurisdiction, or as reasonably necessary to effectuate a post judgment
judicial remedy, a debt collector may not communicate, in connection with the
collection of any debt, with any person other than the consumer, his attorney, a
consumer reporting agency if otherwise permitted by law, the creditor, the attorney of
the creditor, or the attorney of the debt collector.” (emphasis added).

 

 

Page 4 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 5 of 13 PagelD 9

23. TrueAccord, a contractor utilized by LVNV as part of its debt collection efforts
against Ms. Speed, does not fall within any of the exceptions listed within 15 U.S.C. § 1692c(b).

24. Due to LVNV’s communications with TrueAccord, information about Ms. Speed,
including her name, nature of her alleged debt, amount she supposedly owes as a result, and
other personal information, are all within possession of a third party not expressly listed within
15 U.S.C. § 1692c(b).

25. ‘If a debt collector “conveys information regarding the debt to a third party —
informs the third party that the debt exists or provides information about the details of the debt —
then the debtor may well be harmed by the spread of this information.” Brown v. Van Ru Credit
Corp., 804 F.3d 740, 743 (6th Cir. 2015).

26. | LVNV’s unauthorized and prohibited communications caused Ms. Speed, a
consumer who highly values her privacy, significant emotional distress since her confidential,
legally protected medical and personal information had been unlawfully disseminated to third

parties.

TrueAccord Email Threatens Litigation Despite No Intention To Litigate
27. On May 3, 2021, TrueAccord emailed Ms. Speed in an attempt to collect the Debt

(the “Collection Email”). SEE PLAINTIFF’S EXHIBIT A.

28. The Collection Email prominently stated, “(I)f you fail to contact us about this
account it will be returned to our client who then may forward it to a local attorney for the
purposes of filing suit. We'd like to avoid this, and find a way to work together.” /d.

29. The Collection Email also contained a hyperlink to TrueAccord’s website. Upon
clicking the hyperlink, Ms. Speed was re-directed to TrueAccord’s website, which stated, “Your

account is placed with us for a period of time. If you haven't resolved your balance or set up a

Page 5 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 6 of 13 PagelD 10

payment plan while your account is with us, LYNV Funding LLC may send it to a lawyer in
your state for legal review.” SEE PLAINTIFF’S EXHIBIT C.

30. Below this, there was a “Frequently asked questions” section that asked: “What is
legal review?” TrueAccord’s website answered: “If you do not set up a payment arrangement
before your account is recalled, LVNV Funding LLC may refer your account to a law firm in
your state for review.” Jd.

31. | The message that TrueAccord conveys to Ms. Speed is unambiguous and clear:
pay a disputed debt, or you will be sued for it. Indeed, upon receiving the Collection Email, Ms.
Speed believed LVNV intended to sue her for the Debt.

32. LVNV is one of the largest debt collectors and debt buyers in the United States,
and it purchases hundreds of millions of dollars worth of charged-off consumer debts each year.
While LVNV does frequently file suit in Hillsborough County Small Claims Court and
Hillsborough County Civil Court, as well as in every other county in Florida, to recover debts
from consumers, it has not sued a Florida consumer for a debt under $800 a single time in the
last 5 years, out of more than 15,000 lawsuits filed in Florida during this time period.

33. Presumably, this is due to the $180 filing fee required, in addition to another $30
to $50 to effectuate service of process, plus attorneys’ fees and costs. Thus, LYVNV would not
have even remotely contemplated suing Ms. Speed, a Florida consumer, for a $764.93 debt, since
its business model has determined that the investment of $500 or more to recover a debt of this
amount is not economically viable.

34. Prominent threats of legal action — even if buttressed with modifiers like “may” —
when no legal action is actually intended is highly misleading and prejudicial to even a

reasonable consumer, and certainly an unsophisticated consumer, and would be highly likely to

Page 6 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 7 of 13 PagelD 11

impede an unsophisticated consumer from properly charting a course of action to take regarding

payment, or non-payment, of the debt.

35. An email from a debt collector is a Communication pursuant to the FDCPA; see
Hart v. Credit Control, LLC, 871 F.3d 1255, 1257-58 (11th Cir. 2017).
36.  TrueAccord is an agent for LVNV, a debt collector. LVNV is therefore liable for

the actions of its agent, TrueAccord.

37. Ms. Speed has hired the aforementioned law firm to represent her in this matter

and has assigned her right to fees and costs to such firm.
COUNTI
VIOLATIONS OF THE FDCPA

38. | Ms. Speed adopts and incorporates paragraphs | — 37 as if fully stated herein.

39. LVNV violated 15 U.S.C. § 1692c(b) when it communicated information about
the Debt to TrueAccord, an unauthorized third party, without Ms. Speed’s consent, and
TrueAccord was not the creditor, an attorney for the creditor, a CRA, or an attorney for LVNV.

40. The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when they used
misleading and deceptive means to attempt to collect a debt by:

(a) repeatedly claiming that TrueAccord had a limited period of time to collect the

Debt, in full, from Ms. Speed, and otherwise, LVNV would forward the Debt to
an attorney in or around Hillsborough County for litigation, despite the fact
LVNV never had any intention to sue Ms. Speed, or any other Florida consumer,
for a sub-$800 debt; and,

(b) creating a false sense of urgency by telling Ms. Speed to pay now or the Debt will

be sent to an attorney for legal review in the very near future. TrueAccord’s

Page 7 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 8 of 13 PagelD 12

communications repeatedly emphasized that time was running short for Ms.
Speed to avoid legal action being taken against her. In reality, no such ticking
clock existed, as no legal review was ever intended, nor was litigation concerning
the Debt going to be contemplated by LVNV, a debt collector.

41. The Defendants violated 15 U.S.C. § 1692e(5) when they threatened action not
intended to be taken, to wit, the filing of a lawsuit against Ms. Speed for recovery of a disputed
Debt of less than $800.

42. The Defendants violated 15 U.S.C. § 1692(f) when they attempted to collect a
debt using unfair means, to wit, repeatedly threatening “legal review” of her disputed Debt by
an attorney in her area, making a clear and unequivocal threat of legal action against Ms. Speed
if she did not pay a disputed debt quickly.

43. LVNV violated 15 U.S.C. § 1692(f) when it knowingly disclosed sensitive
personal information about Ms. Speed to a third party not expressly authorized under the
FDCPA.

44. At all times relevant, TrueAccord was acting as LVNV’s agent and within the
scope of its authority. LVNV, as principal, is therefore jointly and severally liable for the actions
of its agent, TrueAccord.

WHEREFORE, Ms. Speed respectfully requests this Honorable Court enter judgment
against LVNV and TrueAccord, jointly and severally, for:

a. Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

b. Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

d. Such other relief that this Court deems just and proper.

Page 8 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 9 of 13 PagelD 13

COUNT II
VIOLATIONS OF THE FCCPA

45. Ms. Speed adopts and incorporates paragraphs 1 — 37 as if fully stated herein.

46. LVNV violated Section 559.72(5), Florida Statutes, when it disclosed to
TrueAccord, a third party, information that would affect Ms. Speed’s reputation, specifically
details about her purported unpaid bills. LVNV was aware that there was no legitimate business
need to convey this information, since LVNV has hundreds of in-house debt collection agents
and could easily have collected the purported Debt itself without any need to disclose the
information to a third party.

47. Instead, LVNV intentionally decided to disclose this information to TrueAccord
as part of its debt collection effort against Ms. Speed because it allowed LVNV to gain a
competitive advantage over the competition through increased profit margins by outsourcing
work to TrueAccord, even though this outsourcing required disclosure of legally protected
information which by law could not be shared with TrueAccord.

48. By their conduct, the Defendants are liable for the above-stated violations of the
FCCPA.

WHEREFORE, Ms. Speed respectfully requests this Honorable Court enter judgment
against LVNV for:

a. Statutory damages of $1,000.00, pursuant to Section 559.77(2), Florida Statutes;

b. Actual damages pursuant to Section 559.77(2), Florida Statutes;

c. Equitable relief enjoining LVNV from any further violation of the FCCPA;

d. Reasonable costs and attorneys’ fees pursuant to Section 559.77(2), Florida

Statutes; and,

€. Such other relief that this Court deems just and proper.

Page 9 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 10 of 13 PagelD 14

DEMAND FOR JURY TRIAL
Ms. Speed demands a jury trial on all issues so triable.
Respectfully submitted this June 1, 2021, by:

SERAPH LEGAL, P. A.

/s/ Brandon D. Morgan
Brandon D. Morgan, Esq.

Florida Bar No.: 1015954
BMorgan@SeraphLegal.com

/s/ Thomas M. Bonan
Thomas M. Bonan, Esq.
Florida Bar No.: 118103
TBonan@SeraphLegal.com

1614.N. 19" St.
Tampa, FL 33605
Tel: 813-567-1230
Fax: 855-500-0705
Counsel for Plaintiff

ATTACHED EXHIBIT LIST

A TrueAccord Collection Email to Plaintiff, May 3, 2021
B TrueAccord Website — Payment Request Page and FAQ

Page 10 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 11 of 13 PagelD 15

EXHIBIT A
TrueAccord Collection Email to Plaintiff, May 3, 2021

From: Charlie Maxwell Pee hslosrucaccontcom>

Date: Mon, May 3, 2021 at 10:39 AM

Subject: Attn: your balance with LVNV Funding LLC (current creditor of your original Credit
One Bank, N.A. account)

To: Jahon Speed cc

What better time than now? This is an important message for
Jashondra Speed. If you are not
this person, please disregard and
delete it.

Email not displaying correctly?
Skin to our message.

At this time, no attorney has personally reviewed the particular circumstances of your
account. However, if you fail to contact us about this account it will be returned to our
client who then may forward it to a local attorney for the purposes of filing suit. We'd like
to avoid this, and find a way to work together. Learn More.

Let's start today.
Today is a good day to pay off your outstanding balance with LVNV Funding LLC
(current creditor of your original Credit One Bank, N.A. account).

Put us at ease and take charge of this debt.

  

This communication is from a debt collector. This is an attempt to collect a debt and
any information obtained will be used for that purpose.

Please read below for important disclosures.

Copyright © 2021 TrucAccord

Page 11 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 12 of 13 PagelD 16

EXHIBIT A
TrueAccord Collection Email to Plaintiff, May 3, 2021

16011 College Blvd, Suite 130, Lenexa, KS 66219
1-866-611-2731

Office Hours: M-F, 8 AM - 8 PM ET

Your TrueAccord account aumber Is: 47-03-8570-14686
Click here for more information about your balance
Unsubscribe Dispute this debt Privacy Policy
Log in to your account

This was originally an account with Credit One Bank, N.A., account number ending
in

You can view your Gramm-Leach-Bliley Privacy Rights by visiting this
url: http://go,trueaccord.com/resurgent_glb

LVNV Funding LLC account number ending in:

Page 12 of 13
Case 8:21-cv-01611-SDM-JSS Document 1-1 Filed 07/06/21 Page 13 of 13 PagelD 17

EXHIBIT B
TrueAccord Website — Payment Request Page and FAQ

aa TrueAccord

 

Jashondra, We have limited time to reach an agreement

You have an outstanding balance of $764.93 with LVNV Funding LLC (current creditor of your original Credil One
Bank, N.A. account),

Your atoounts placed with us fora pascd of bree, Byoy haven't eesoleed pour balance or set up & payenend plan whale pout ecogurs Romesh ut LVI Pumding LLC may pened it toa Lieyer in put
Mane tee begat eve,
(Gurneg pricsity ia working with you np reach an agreement Delos That happend. Lert work together

Pay your balance over tene pees 0 ‘Settle your balance lor 30%
5 o with monthly instaiiments. v a oe vo dees than you owe,

So

Frequently asked questions

Wheat nkegal review?

you do not bet Un 2 Dayorent avangement Before pour suiSurl eb retard LVN Pomdiing LLC many refer your eccourt to 8 bine Firm un yous alate foe beview:

Page 13 of 13
